                                            Case 5:20-cv-06766-EJD Document 11 Filed 02/11/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         WALTER JACKSON,
                                  11                                                     Case No. 20-06766 EJD (PR)
                                                       Plaintiff,
                                  12                                                     ORDER OF DISMISSAL; DENYING
Northern District of California




                                                 v.                                      MOTION TO WITHDRAW AS
 United States District Court




                                  13                                                     MOOT
                                  14     ALEX TAFLA, et al.,
                                  15                  Defendants.
                                  16                                                     (Docket No. 8)

                                  17

                                  18          Plaintiff, a state prisoner at the California Medical Facility in Vacaville, filed the
                                  19   instant pro se civil rights action seeking damages for an allegedly unconstitutional
                                  20   conviction out of Contra Costa County. Dkt. No. 1. Plaintiff’s motion for leave to proceed
                                  21   in forma pauperis will be granted in a separate order.
                                  22

                                  23                                           DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                            Case 5:20-cv-06766-EJD Document 11 Filed 02/11/21 Page 2 of 3




                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that two individuals and the Contra Costa County Criminalistics
                                  10   Laboratory failed to test “air-way material during autopsy” to determine the cause of death
                                  11   and therefore the results were not available during Plaintiff’s criminal trial. Dkt. No. 1 at
                                  12   3. Plaintiff claims he was falsely convicted and slandered, and seeks damages of $1000
Northern District of California
 United States District Court




                                  13   per day for his wrongful incarceration. Id. at 3, 6.
                                  14          In order to recover damages for an allegedly unconstitutional conviction or
                                  15   imprisonment, or for other harm caused by actions whose unlawfulness would render a
                                  16   conviction or sentence invalid, a section 1983 Plaintiff must prove that the conviction or
                                  17   sentence has been reversed on direct appeal, expunged by executive order, declared invalid
                                  18   by a state tribunal authorized to make such determination, or called into question by a
                                  19   federal court’s issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S. 477, 486
                                  20   (1994). A claim for damages arising from a conviction or sentence that has not been so
                                  21   invalidated is not cognizable under section 1983. Id. Here, Plaintiff is still incarcerated
                                  22   and has otherwise failed to show that his conviction has been invalidated.
                                  23          Although a district court may construe a habeas petition by a prisoner attacking the
                                  24   conditions of his confinement as a civil rights action under 42 U.S.C. § 1983, see
                                  25   Wilwording v. Swenson, 404 U.S. 249, 251 (1971), the opposite is not true: A civil rights
                                  26   complaint seeking habeas relief should be dismissed without prejudice to bringing it as a
                                  27   petition for writ of habeas corpus. See Trimble v. City of Santa Rosa, 49 F.3d 583, 586
                                  28                                                 2
                                           Case 5:20-cv-06766-EJD Document 11 Filed 02/11/21 Page 3 of 3




                                   1   (9th Cir. 1995). Accordingly, Plaintiff may seek relief for his underlying conviction by
                                   2   filing a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.
                                   3

                                   4                                              CONCLUSION
                                   5            For the reasons set forth above, this action is DISMISSED without prejudice as
                                   6   barred by Heck, 512 U.S. at 487. Plaintiff’s motion to withdraw this lawsuit is DENIED
                                   7   as moot. Dkt. No. 8.
                                   8            The Clerk shall enclose two copies of the court’s form petition with a copy of this
                                   9   order to Plaintiff.
                                  10            This order terminates Docket No. 8.
                                  11            IT IS SO ORDERED.
                                               2/11/2021
                                       Dated: _____________________                       ________________________
                                  12
Northern District of California




                                                                                          EDWARD J. DAVILA
 United States District Court




                                  13
                                                                                          United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal; Pending Motion
                                  25   PRO-SE\EJD\CR.20\06766Jackson_dism(Heck)

                                  26

                                  27

                                  28                                                  3
